Title: From Thomas Jefferson to Maria Cosway, 11 September 1789
From: Jefferson, Thomas
To: Cosway, Maria



My dear Madam
Paris Sep. 11. 1789.

I have been very unfortunate in my endeavors to see more of your brother who was so good as to call on me with your letter. I wrote to ask him to come and dine with me. Unfortunately there was an American in the same hotel whose name had some resemblance to that on the superscription of my letter, and a French porter delivered my note to him instead of your brother. A sickness then confined me a week to my room. The day before yesterday, being the first day on which I could write, I wrote again an invitation to him to come and dine with me. The answer was from the hotel that he had left that, they did not know whether for the country, or for England, so that I am deprived of the opportunity of shewing him how much I esteem every man of talents, and particularly every one connected with you. I must pray you to become my apologist to him and the organ of my regrets.—Tho’ neither the day of my  departure, nor the vessel by which I go be yet fixed, the necessity of being ready to go at a moment’s warning, induces me to scribble you a line of Adieu, while it is yet in my power. Preserve for me always, my dear friend, the same sentiments of esteem you have been so good as to entertain for me hitherto. They will comfort me in going, and encourage me returning. Were there a hope of meeting you here on my return the encouragement would be complete. I count certainly to be here in the month of May. It is a charming month, and should tempt you also to travel. By that time too this country will be in perfect freedom and tranquillity, and even without that, you will be free and tranquil every where. Adieu my dear friend; protect me with your prayers and quiet me with your affection.
